Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 46-48 each include the term, either expressly or by reference, “the first surface and second surface” without providing antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 20, 21, 25-29, 31, and 34-48 is/are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Application Publication No. 2010/0092809 to Drzal ("Drzal"). Regarding claim 18, 20, 21, 35, 38, 39, Drzal discloses dipping the substrate in a solution, allowing a monolayer of particles to form at a water/air boundary and pulling the substrate through the Drzal at paragraphs [0084]-[0088].  DrzaI discloses that surfactants can assist in forming a tightly packed monolayer of graphene nanosheets. Thus, although Drzal discloses that a benefit of the dip-coating method is that it does not require surfactant in forming graphene nanosheet monolayers, the person of ordinary skill in the art at the time of invention would have recognized that adding small amounts of surfactant when adding additional materials aside from the graphene sheets may be needed in order to assist in monolayer formation.  A surfactant is by definition a compound having a lower surface tension than water.
Further regarding claims 25, 27, and 28, Drzal discloses that the nanoparticle coated substrates according to its invention have use as electrodes in lithium ion batteries, supercapacitors.
Further regarding claim 26, as one of ordinary skill in the art at the time of invention would be well aware, lithium ion batteries include a plurality of stacked cathodes and anodes. Thus, anyone of those anodes in the stack may be considered a separator between a cathode and a further displaced anode within the stack of electrodes.
Further regarding claim 31, addition of a material having a lower surface tension than water to the water will necessarily create a surface tension gradient.
Further regarding claim 34, the nanoparticles are primarily selected from graphene platelets/sheets having a size ranging from 0.2 to 20nm in a thickness range and from 1,000 to 20,000nm in a width direction, both ranges overlapping substantially with that recited in claim 34, thereby rendering the range obvious.

Further regarding claims 41 and 42, the substrate is selected from glass (a non-metal), silicon, or metals including reactive metals such as nickel. Drzal at paragraph [0046].
Further regarding claims 43 and 44, Drzal discloses building up a plurality of monolayers of graphene sheets.  Id. at paragraph [0027].
Further regarding claim 45, in some embodiments the graphene sheet monolayer is combined with monolayers of other materials, such as indium tin oxide, in order to produce electrically conductive, optically transparent films. Id. at paragraph [0052].
Further regarding claims 46 and 48, as noted above, the dipping method necessarily results in monolayer being deposited on both surface sides of the substrate as it is pulled through the water/air boundary.
Further regarding claim 47, in instances such as the graphene/indium tin oxide composite layers discussed above, the result will be that each side has layers of graphene and layers of indium tin oxide, such that the indium tin oxide layers of one side are made of a different material than the graphene layers of the opposed side.
Allowable Subject Matter
Claims 22-24, 30, 32, and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 24, Drzal is silent regarding transferring its monolayers from one solid substrate to another in anyway.
Regarding claim 30, Drzal is silent regarding alcohol to an aqueous mixture.
Regarding claims 32 and 33, those claims require addition of surfactant that is not a dispersant.  As discussed in the previous interview of November 30, 2020, the surfactant in Drzal is disclosed to act as a dispersant, and Drzal is silent regarding inclusion of a surfactant that does not act as a dispersant.
Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 20, 21, 25-29, 31, and 34-48
 have been considered but are not persuasive because they fail to appreciate that the surfactant of Drzal may meet the limitation requiring one or more additional liquid components rather than the limitation requiring a surfactant that does not act as a dispesant.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531.  The examiner can normally be reached on 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WYATT P MCCONNELL/               Examiner, Art Unit 1727